Dismissed and Memorandum Opinion filed January 29, 2004








Dismissed and Memorandum Opinion filed January 29,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00228-CV
____________
 
CARBO CERAMICS INC., Appellant
and Cross-Appellee
 
V.
 
PROPPANT TECHNOLOGY, LTD., Appellee and Cross-Appellant
 

 
On Appeal from the 127th
District Court
 Harris County, Texas
Trial Court Cause No. 00-14689 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed November 22, 2002.
On January 8, 2004, the parties filed a joint motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 29, 2004.
Panel consists of Justices
Edelman, Frost, and Seymore.